     Case 2:17-cr-00166-BWA-MBN Document 128 Filed 12/06/19 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                          *             CRIMINAL DOCKET

VERSUS                                            *             NO. 17-cr-166

SUSAN KIRCHOFF JAMES                              *             SECTION: “M”

    DEFENDANT’S MOTION FOR AN ORDER STAYING EXECUTION OF
      COURT’S ORDER ALLOWING INVOLUNTARY MEDICATION

       NOW INTO COURT comes the defendant, Susan Kirchoff James, through

undersigned counsel, and moves this Honorable Court to stay its order of December 2,

2019, granting authority to the Bureau of Prisons to forcibly medicate Ms. James. The

government has indicated that it takes no position on this motion. In support of this

motion, the defendant states:

1. On December 2, 2019, the Court again issued an order granting the government’s

   motion to involuntarily medicate Ms. James in accordance with the treatment plan of

   Dr. Etter and Dr. Silvas.

2. Ms. James will file appeal the Court’s ruling.

3. Ms. James hereby moves this court to stay execution of its December 2, 2019 order, so

   that the issues may be reviewed by the Fifth Circuit Court of Appeals. An order of the

   district court is not ordinarily appealable prior to the final disposition of the criminal

   case per 28 U.S.C.§ 1291, as it is not a “final decision.” However, this order is the type

   of ruling which is immediately appealable as it is an exception to that rule.

4. Specifically, the order at issue is a preliminary or interim decision and is appealable as
     Case 2:17-cr-00166-BWA-MBN Document 128 Filed 12/06/19 Page 2 of 3



   a collateral order because, “it (1) ‘conclusively determine[s] the disputed question,’ (2)

   ‘resolves[s] an important issue completely separate from the merits of the action,’ and

   (3) is ‘effectively unreviewable on appeal from a final judgment.’” Sell v. United States,

   539 U.S. 166, 176, 123 S. Ct. 2174, 2182 (2003).

5. In addition, district courts have routinely stayed orders authorizing involuntary

   administration of medication so that a defendant can exercise his or her right to appeal

   that decision without the issue becoming moot. See e.g., United States v. Diaz, 630 F.3d

   1314, 1330 (11th Cir. 2011); United States v. Morrison, 415 F.3d 1180, 1184 (10th Cir.

   2005); United States v. Evans, 404 F.3d 227, 235 (4th Cir. 2005); United States v. White,

   Order Granting Defendant’s Motion, Crim. No. 01-10 (E.D.L.A. Nov. 18, 2004).

  WHEREFORE, defendant Susan James respectfully requests that this Honorable Court

stay its order of December 2, 2019.

                    Respectfully submitted on the 6th day of December, 2019.


                                   CLAUDE J. KELLY
                                   Federal Public Defender

                                   /s/ Maura Doherty
                                   MAURA DOHERTY
                                   Assistant Federal Public Defender
                                   500 Poydras Street, Suite 318
                                   New Orleans, Louisiana 70130
                                   Telephone: (504) 589-7930
                                   Bar # 35752
                                   e-mail: maura_doherty@fd.org




                                             2
     Case 2:17-cr-00166-BWA-MBN Document 128 Filed 12/06/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 6, 2019, electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system which will send a notice of electronic

filing to Maria Carboni, Assistant United States Attorney. I further certify that I mailed

the foregoing document and the notice of electronic filing by first-class mail to the

following non-CM/ECF participants: n/a.


                                                 /s/ Maura Doherty
                                                 MAURA DOHERTY
                                                 Assistant Federal Public Defender
